784 So. 2d 464 (2001)
ST. JOHNS RIVER WATER MANAGEMENT DISTRICT, Appellant,
v.
MODERN, INC., and First Omni Service Corp, Appellees.
Modern, Inc., and First Omni Service Corp., Appellants,
v.
St. Johns River Water Management District, Appellee.
Nos. 1D99-2651, 1D00-522.
District Court of Appeal of Florida, First District.
March 8, 2001.
William H. Congdon, Mary Jane Angelo, and Stanley J. Niego, Palatka, for Appellant in No. 1D99-2651 and Appellee in No. 1D00-522.
Allan P. Whitehead, of Frese, Nash & Hansen, P.A., Melbourne, for Appellees in No. 1D99-2651 and Appellants in No. 1D00-522.
BARFIELD, C.J.
We AFFIRM in all respects the final order of the St. Johns River Water Management District (the District) challenged in case number 1D00-522. In case number 1D99-2651, we AFFIRM the determination in the Division of Administrative Hearing's final order that the District's memorandum dated November 20, 1989, is an unpromulgated rule, but we REVERSE the order's determinations that the District did not meet the "good faith" requirement of section 120.54(1)(a)1.c., Florida Statutes, and that Florida Administrative Code Rule 40C-4.051(11)(c) is an invalid exercise of delegated legislative authority. It is clear from the record in these cases that in the challenged memo, in the proposed rules addressing the challenged memo, and in rule 40C 4.051(11)(c), the District was implementing the "maintenance exemption" of section 403.813(2)(g), Florida Statutes, as that statute was interpreted in Corporation of President of Church of Jesus Christ of Latter-Day Saints v. St. Johns River Water Management District, 489 So. 2d 59 (Fla. 5th DCA 1986), review denied, 496 So. 2d 142 (Fla. 1986), and was applied in Save the St. Johns River v. St. Johns River Water Management District, 623 So. 2d 1193 (Fla. 1st DCA 1993).
ALLEN and BROWNING, JJ., concur.